Dissenting Opinion.
Comstock, C. J.
The majority opinion concedes that the legislature, by the language of §4463e Burns 1901, recognized the right of a building and loan association in the legitimate conduct of its business to negotiate and assign its paper. Such right is an important element in a contract. The opinion concedes, also, that when the note and mortgage in suit were executed they carried with them the promise of the maker to pay to the as*665signee, if properly assigned by the payee; and that the law as it existed at the time of the execution of the note and mortgage, and not the law as it was when the assignment was made, determines the right to make the assignment. It is, and must, too, be conceded that a contract is impaired by an act of the legislature when such act diminishes its value.
The act of 1897 (§4463e Burns 1901) requiring an order of the circuit court or judge thereof, which order, if made at all, would only presumably be made upon written application and formal proceedings before the court at greater or less expense, for authority to transfer the bonds or notes of the association, when prior to its enactment such association might, without the authority of the court first obtained, make such transfer, adds, in the opinion of the writer, a burdensome provision to the contract and impairs its value. The judgment should be reversed.